DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing unit to process” in claims 14 and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehshibi et al. (“Vision-Based Site Selection for Emergency Landing of UAVs”) in view of Castagno et al. (“Comprehensive Risk-based Planning for Small Unmanned Aircraft System Rooftop Landing”) and in further view of Patterson et al. (“Timely autonomous identification of UAV safe landing zones”).
Regarding claim 1, Dehshibi discloses, a computer-implemented method for identification of a landing site for aerial vehicles, (See Dehshibi p. 133, Abstract, “In this paper, a new method is proposed for finding the suitable forced landing sites for UAVs.”)
the method comprising: processing image data pertaining to a potential site area; identifying existing building infrastructure and defining boundaries of the identified existing building infrastructure in the potential site area, based on the processed image data; identifying existing road infrastructure adjacent to the boundaries of the identified existing building infrastructure and defining boundaries of the identified existing road infrastructure, based on the processed image data; (See Dehshibi p. 137 Section 2.2, “The classes must include the different surface types that may be encountered by the classifier. The classifier would have to be able to distinguish between these classes correctly, so that the UAV is able to land on the appropriate target. These classes are (1) Grass, (2) Tree, (3) Water, (4) Road, and (5) Building.”
Further see Dehshibi p. 138, Section 2.3, “Our proposed method for image segmentation consists of identifying the objects present in an aerial image given a set of known patterns. In aerial images, the image contains several regions of different patterns and we label each pixel with one of the given classes based on specified features.” Fig. 2(b) shows the boundaries of the identified roads and building.)

However Castagno discloses, calculating a feasibility score of the existing building infrastructure by analyzing the identified existing building infrastructure and the identified existing road infrastructure; (See Castagno p. 1035 left column first para, “1) Terrain Cost: Terrain is any surface on which the UAS may land including building rooftops in this work. Terrain cost expresses the risk to the UAS and aims to capture how certain terrain types are more preferable to land on. This value is computed by assigning cost to the landing area terrain or rooftop class (Cc) as well as its size (Ca). After assigning costs to each of these factors one can compute a weighted sum for the terrain cost as shown: Ct = wc · Cc + wa · Ca” This cost is part of risk rl in equation 6. 
and outputting the identified existing building infrastructure as a potential landing site for landing aerial vehicles (See Castagno p. 1036 Section V-A, “The planner must identify the optimal landing site an flight plan pair from the set of candidate landing sites Sls. The risk of each landing site and the path to that site presents a multi-objective (MO) optimization problem from which there may not be a single solution simultaneously optimal over both objectives.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rooftop site selection based on terrain risk costs as suggested by Castagno to Dehshibi’s selection priority selection of building areas using known engineering techniques, with a reasonable expectation of success. 
Dehshibi and Castagno discloses selecting an optimal landing site by solving an optimization problem, but they fail to disclose to disclose the following limitations. 
However Patterson discloses, when the calculated feasibility score of the identified existing building infrastructure is above a predetermined threshold score. (See Patterson Fig. 1, “Normal operation mode” whereby the computed score for SLZ (safe landing zone) is thresholded to determine whether to store the Detected SLZs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using a threshold to determine landing zones as suggested by Patterson to Dehshibi’s use of optimization function using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to easily set a threshold of how relaxed or strict the landing site requirements are based on the threshold value.

Regarding claim 2, Dehshibi, Castagno, and Patterson disclose, the method of claim 1, wherein the feasibility score of the identified existing building infrastructure is a measure of the identified existing building infrastructure as the landing site to support landing of the aerial vehicles thereon.  (See Castagno p. 1035 left column first para, “1) Terrain Cost: Terrain is any surface on which the UAS may land including building rooftops in this work. Terrain cost expresses the risk to the UAS and aims to capture how certain terrain types are more preferable to land on. This value is computed by assigning cost to the landing area terrain or rooftop class (Cc) as well as its size (Ca).”)

Regarding claim 10, Dehshibi, Castagno, and Patterson disclose, the method of claim 1, wherein the existing building infrastructure is outputted as the potential landing site utilizing real-time image data obtained from the aerial vehicle.  (See Patterson Fig. 1, whereby a an aerial image is obtained during a real time flight that survey’s the area for landing zones. )

Regarding claim 11, Dehshibi, Castagno, and Patterson disclose, the method of claim 1, further comprising: determining a height index based on an estimation of a height of the identified existing building infrastructure; (See Castagno p. 1036 left column third para, “A set of feature maps were generated to account for risks to the aircraft as it flew in the generated 3D urban environment. First, a simple height-based feature map Hmap was generated for the neighboring area which depicted the varying height of the landscape for some desired spatial resolution (xres; yres).”)
determining an obstacle index based on an identification of one or more possible obstacles proximal to the identified existing building infrastructure and relative positions thereof with respect to the identified existing building infrastructure for landing the aerial vehicles thereon; (See Castagno p. 1036 left column third para, “Second, using the Hmap, an obstacle occupancy mesh Omesh was generated to define the presence of obstacles, e.g. buildings or the ground, in the environment
at the same spatial resolution and for altitude-based resolution zres. Distance to the nearest obstacles was calculated and encoded in an obstacle proximity feature mesh Dmesh using breadth-first search in pre-processing only.”)
dthresh the  risk  for  a  given  (xi, yj, zk)  position  in  the  mesh  was calculated as follows: Rmesh (i, j, k) = max (1.0- Dmesh(i, j, k) / dthresh, 0).”)

Regarding claim 14, Dehshibi, Castagno, and Patterson disclose, an apparatus for identification of a landing site for aerial vehicles, the apparatus comprising: one or more processing units; a memory unit communicatively coupled to the one or more processing units, wherein the memory unit is configured with the one or more processing units to: (The image processing will inherently be performed using memory and processing and processing units.)
process image data pertaining to a potential site area; identify existing building infrastructure and define boundaries of the identified existing building infrastructure in the potential site area, based on the processed image data; identify existing road infrastructure adjacent to the boundaries of the identified existing building infrastructure and define boundaries of the identified existing road infrastructure, based on the processed image data; calculate a feasibility score of the existing building infrastructure by analyzing the identified existing building infrastructure and the identified existing road infrastructure; and output the identified existing building infrastructure as a potential landing site for landing aerial vehicles when the calculated feasibility score of the identified existing building infrastructure is above a predetermined threshold score. (See the rejection of claim 1 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Dehshibi, Castagno, and Patterson disclose, the apparatus of claim 14, wherein the feasibility score of the identified existing building infrastructure is a measure of the identified existing building infrastructure as the landing site to support landing of the aerial vehicles thereon.  (See the rejection of claim 2 as it is equally applicable for claim 15 as well.)

Regarding claim 20, Dehshibi, Castagno, and Patterson disclose, a system comprising: one or more aerial vehicles; and an apparatus in communication with the one or more aerial vehicles, the apparatus comprising: one or more processing units; a memory unit communicatively coupled to the one or more processing units, wherein the memory unit is configured with the one or more processing units to: (The image processing of UAV will inherently be performed using memory and processing and processing units.)
process image data pertaining to a potential site area; identify existing building infrastructure and define boundaries of the identified existing building infrastructure in the potential site area, based on the processed image data; identify existing road infrastructure adjacent to the boundaries of the identified existing building infrastructure and define boundaries of the identified existing road infrastructure, based on the processed image data; calculate a feasibility score of the existing building infrastructure by analyzing the identified existing building infrastructure and the identified existing road infrastructure; and output the identified existing building infrastructure as a potential landing site for landing aerial vehicles when the calculated feasibility score of the 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dehshibi et al. (“Vision-Based Site Selection for Emergency Landing of UAVs”) in view of Castagno et al. (“Comprehensive Risk-based Planning for Small Unmanned Aircraft System Rooftop Landing”) in view of Patterson et al. (“Timely autonomous identification of UAV safe landing zones”) and in further view of Rouse et al. (US Pub. No. 2014/0214222 A1).
Regarding claim 12, Dehshibi and Castagno disclose, the method of claim 1, but they fail to disclose the following limitations.
However Rouse, discloses, further comprising: calculating an electricity availability score for the identified existing building infrastructure based on known uptime of electricity supply to the identified existing building infrastructure. (See Rouse ¶17, “tracking and reporting via a management report outage metrics and reliability statistics for the campus electric power infrastructure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the outage metrics for campus buildings as suggested by Rouse to Dehshibi and Castagno’s UAV landing site selection using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to find landing sites that have a stable supply of electricity to recharge the UAV.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dehshibi et al. (“Vision-Based Site Selection for Emergency Landing of UAVs”) in view of Castagno et al. (“Comprehensive Risk-based Planning for Small Unmanned Aircraft System Rooftop Landing”) in view of Patterson et al. (“Timely autonomous identification of UAV safe landing zones”) and in further view of Bruggeman et al. (US Pub. No. 2016/0299506 A1).
Regarding claim 13, Dehshibi and Castagno disclose, the method of claim 1, but they fail to disclose the following limitations.
However Bruggeman discloses, further comprising: calculating an ease of flying score for the identified existing building infrastructure based on at least one of identification of no-fly zones and availability of potential emergency landing sites nearby the identified existing building infrastructure. (See Bruggeman ¶327, “In general, the best candidate flight path is identified by determining a score for the candidate flight path from each on-survey path set and then selecting the best candidate flight path using the score.  The score can be calculated taking into account one or more of intersections with terrain using the terrain data, intersections with no-fly zones using no-fly data indicative of no-fly zones, sensor or deployment device coverage, and a flight path length”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flight path score based on no fly zones as suggested by Bruggeman to Dehshibi and Castagno’s landing site selection using known engineering techniques, with a reasonable expectation of success. The .


	Allowable Subject Matter
Claims 3-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the method of claim 1, further comprising: determining an accessibility index of the identified existing road infrastructure based on a relative distance between the identified existing building infrastructure and the identified existing road infrastructure; determining a connectedness index of the identified existing road infrastructure based on a distance of the identified existing road infrastructure from one or more of nearby transport stations; determining a quality index of the identified existing road infrastructure based on a physical condition of the identified existing road infrastructure; determining a traffic index of the identified existing road infrastructure based on an estimation of average traffic on the identified existing road infrastructure over one or more time periods; and calculating a connectivity score for the identified existing road infrastructure based on the determined accessibility index, the connectedness index, the quality index, and the traffic index thereof. (The disclosed prior art of record fails to disclose the limitations of this claim.)



Regarding claims 16-19, these claims are objected to since they are similar to objected to claims 3-6 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662